DETAILED ACTION
1. 	This is in response to an amendment filed on April 19/2022. Claims 1-18 were canceled and claims 19-38 are pending and claims 19, 26 and 33 are independent. Each independent claim is amended. 
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
3.	The Terminal Disclaimer filed on 04/19/2022 overcomes the non-statutory double patent rejection set forth in the previous office action. Thus, this particular rejection is withdrawn. 

Response to Arguments
4.	Applicant’s arguments, filed on 04/19/2022, with respect to claims 19, 26 and 33 have been fully considered and are persuasive. 
Allowable Subject Matter
5.	Claims 19-38 are allowed. 
6.	The following is an examiner’s statements of reasons for allowance:
7. 	 The following references/prior arts disclose the general subject matter recited in independent claims 19, 26 and 33 before the claims were amended.

Regarding independent claims 19, 26 and 33, Bisbee the prior art of the record, discloses a computer implemented method for enabling a first executable program on a computer system to exchange communications with a second executable program on the computer system, the method comprising:
(1)	determining that the first executable program requests to exchange information with the second executable program (see column 6, lines 58-65 of Bisbee, wherein certificate status may be indicated by a CRL, and according to a publication schedule of the issuing CA, the CSS retrieves the CRL from a certificate status reporting component listed in the configuration store, the CSS clears a cache memory associated with the issuing CA, and the CSS determines the status of the authentication certificate from the CRL and stores the status in the cache memory associated with the issuing CA; see also column 9, lines 52-62 of Bisbee, wherein to retrieve certificate status, a connector or program module is defined for each certificate status method. Every authentication certificate contains both subject (user) and issuer (CA) fields. The issuer field is used to direct a TCU query to the CSS that then checks its cache for the presence of the certificate's status. If status is present in the CSS cache, it is returned to the TCU. If status is not present, the CSS will invoke the appropriate connector to retrieve the certificate's status. Any number of methods will be used for reporting and retrieving certificate status: LDAP, OCSP, CRL, etc; see also the combination of teaching between Bisbee and Peart for exchanging information between first executable program and second executable program); 
(2) 	using the second executable program to challenge the first executable program for a digital certificate (see column 2, lines 56-63 of Bisbee, wherein the certificate policy determines the level of personal vetting (i.e., the process for validating appropriateness of certificate request information and the identity of the intended certificate recipient) required (e.g., two forms of picture ID, credit check) to gain approval for issuance of a certificate. The security policy dictates the physical, procedural and process controls needed to support the application environment);
(3)	using the second executable program to exchange information with the first executable program when the digital certificate is verified (see Figure 1 and column 13, line 54 through column 14, line 7 of Bisbee, wherein if in step 123 it is determined that the certificate status is not present in the certificate status store, then the CSS in step 135 retrieves the issuing CA field from the certificate under test. In step 137, the CSS checks to see that the issuing CA is on the approved CA list, which may be maintained and accessed by a CA Connector Store in step 139. If the CA is not listed, then an invalid status is returned and the process resumes at step 125 and proceeds through steps 127, 113, 115, and 117, resulting in rejection of the submission and transmission of a negative acknowledgment and log entry. If the issuing CA is found on the approved CA list in step 137 and in step 141 it is determined that the certificate status reporting mechanism is a CRL, then a valid status indication is returned to step 125. If the CA is known and status is not present for the subject certificate, but the status mechanism is a CRL, then it may be assumed that the certificate status is valid, providing a CRL exists and is current for the CA. The process then proceeds through steps 127, 129, 131, 133, and 117, resulting in the creation of an electronic original, the transmission of a positive acknowledgment, and a log entry for the actions just completed).
ii.	Although Bisbee teaches the claimed subject matter, Bisbee is silent on the capability of exchanging information between first executable program and second executable program (if indeed is not inherent).  On the other hand, Peart teaches this limitation in paragraph [0056] of Peart, wherein FIG. 3A shows an exemplary process of communication among the client node 10, the master server node, in this example server 30, and the server 32. The client node 10 has an active connection 72 with the server 32. The client node 10 and server 32 can use the active connection 72 to exchange information regarding the execution of a first application program. The user credentials of the client node 10 are stored at the client node. Such storage of the user credentials can be in cache memory or persistent storage.  
Furthermore, updated search reveals the following prior arts:

A.	US Publication No. 2003/0172035 A1 to Cronce discloses a method and system for managing licenses over a network is disclosed. The method and system include establishing a user account on a server coupled to the network from a user computer, and allowing the user to upload licenses used by the computer to the server. The server then associates the uploaded licenses with the user account, and allows the user to log into the user account to review the account and associated uploaded licenses. The user may also retrieve the licenses for download to the user computer in the case of a lost or damaged license.

B. 	US Publication No. 2006/0059099A1 to Ronning discloses a computer software license management system wrapper for use in a local computer is described. The software wrapper includes a wrapper interface that provides controlled access to a computer software application file. The software application file is encapsulated by security software code to protect it from unauthorized access. The software wrapper also includes a software license key identifying a license policy specifying a use limitation within a geographic boundary. In addition, the software wrapper includes a license validation mechanism that periodically determines compliance with the license policy. The license validation mechanism permits access by another process operating on the local computer through the wrapper interface in response to a valid license confirmation signal received from the license server. A license server that utilizes and an electronic storefront that sells software license wrappers having software use limitations within a geographic boundary also are described.
C. 	US Publication No. 7225165 B1 to Kyoyima discloses a method that enables a provider and a retailer of digital contents to issue an electronic license to a consumer without wasting its own resources. A retailer sells digital contents to a consumer via the Internet. The retailer requests a license-issuing center to issue an electronic license corresponding to the digital contents and the user of the contents and receives the generated license. The user receives the license from the retailer via the Internet. The terminal used by the user certifies that he/she is a legitimate user using his/her license when he/she uses the digital contents provided from the provider. When the license is verified, the user can use the digital contents.

D.	See the cited prior arts


However, the above prior arts of record including the rest of the cited prior arts including the prior arts cited in the IDS either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the functional limitation recited in the amended independent claims 19, 26 and 33. For this reason, the specific claim limitations recited in the amended independent claims 19, 26 and 33 taken as whole are found to be allowable.

8.	 The dependent claims which are dependent on the above independent claims 19, 26 and 33 being further limiting to the independent claims, definite and enabled by the specification are also allowed.

9.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMSON B LEMMA/
Primary Examiner, Art Unit 2498